DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  It is responsive to the amendments and response filed on 5/31/2022. Claims 1-2 and 4-14 are presented for examination.

Response to Arguments
2.    Applicant’s arguments, see page 5 of Applicant’s Remarks, filed 05/31/2022, with respect to the 35 USC 112(b) rejections of claims 1-15 and the objections to claim 9 have been fully considered and are persuasive. The rejections of these claims have been withdrawn since the amendments remedy the previous issues.
Regarding the 35 USC 102 rejections of claims 1-15 being anticipated by Reynolds, the Applicant argued that Reynolds does not clearly and definitely disclose acquiring the specific color of the source material to define the principal color. Such argument is not persuasive, because the features upon which the Applicant relies for patentability is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1-2, and 4-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reynolds et al. (US 20050099630).
Considering claim 1, Reynolds discloses a method of producing a coordinating art piece (e.g., a novel system for aiding buyers in the selection and coordination of paint colors for various types of paint projects (see par. 33) including the steps of: acquiring a principal color by one of imaging by photograph, a color sensor, scanning of a color swatch, and using manufacturer color codes (e.g., using a kiosk (100, fig. 3) to aid a person in selecting a starting color (par. 47). The kiosk includes a color sensor (308) that permits a user to use a swatch or sample of their desired color and enter it into the color selection and coordination system. The color sensor 308 may be one of a number of color sensing devices that is attached to the color selection and coordination system and provides the system with information about the desired color sample. See par. 48. The consumer may select a starting color by scanning the color of an item (par. 50) or by entering a color code (par. 51). See also pars. 110-111); acquiring coordinating colors of the principal color (e.g., aiding  a consumer to select complementary colors (see par. 37). One or more predefined color palettes associated with the first color are retrieved. Each palette including one or more coordinating colors, the coordinating colors being predetermined based on the first color (see par. 7); selecting a design, and modifying the design with the coordinating colors to define an output image such that the output image coordinates with the principal color (e.g., the system may permit a user access to some or all features (e.g., design) of the paint selection and coordination system ….(par. 54). Once in the system, a user may select from a number of different options. For example, the paint coordinator option or component 704 permits a user to browse inspirational paint ideas 706 from which to select a color or color scheme (see par. 52, wherein the color scheme and/or the features of the paint correspond with design[s])….. For example, the paint coordinator option or component 704 permits a user to browse inspirational paint ideas 706 from which to select a … color scheme…. A planning option 712 permits a user to …select from different paint sheens depending on whether an interior or exterior paint project is involved 716. See pars. 55 and 58.  Fine-tuning may permit a user to make a color lighter or darker and/or more or less muted. Such fine-tuning may be performed by allowing a user to incrementally increase or decrease one or more of its characteristics (e.g., hue, chroma, etc.). In one implementation of the invention, the colors available in the system have associated predetermined relationships with other colors. Thus, if a user wishes to lighten a first color, for instance, the user may select a "lighter" button, arrow, or symbol, to incrementally go to the next lightest color associated with the first color, thus obtaining a second color. Similarly, if the user wishes to darken a first color, the user may select a "darker" button, arrow, or symbol to go the next darkest color associated with the first color, thus obtaining a second color. Similarly, the hue or chroma of a first color may be incrementally modified by retrieving the associated hue and/or chroma colors to provide a desired second color. The second color may also be similarly modified to achieve a desired final color. See par. 62.).  See also paragraphs 63-82, particularly pars. 74-75, wherein Reynolds teaches: The user may modify a color combination by using a color palette 1018. In various embodiments of the invention, such characteristics as the tint, shade (e.g., lightness and/or darkness), hue, and/or chroma may be modified. Once the user is satisfied with a selected color combination, that combination may be saved 1020. [0075] When a user elects to start a new project using the inspiration library 910, various categories may be available from which to choose a color 1022. Each category may enable a user to choose from various types of images, themes and/or types of rooms that may be desired 1024. For one or more of these selections, the user may also be able to select a mood or theme palette 1028. Once the system retrieves an image satisfying the desired characteristics, the user may then modify the colors based on color palette 1012. .
 	As per claim 2, Reynolds discloses printing the output image. See pars. 45-46, 49 and 79.
As per claim 4, Reynolds discloses the step of acquiring coordinating colors further includes the steps of: determining the color value of the principal color; locating and using for the coordinating colors one or more of: a complementary color of the principal color; split-complementary colors of the complementary color; analogous colors; tetradic colors; and triadic colors. See pars. 31-37, 69-75,158 and 162-164.

As per claims 5-7, Reynolds discloses acquiring coordinating colors further includes the step of creating different brightness (e.g., shades or tints or sheens), luminance (e.g., lightness) and saturation adaptations (e.g., user modified chroma) of the coordinating colors to form color shades of the coordinating colors, wherein the step of acquiring coordinating colors includes the step of creating different brightness, luminance and saturation adaptations of the principal color to form monochromatic shades of the principal color within the coordinating colors. See pars. 7, 26, 28-29, 62-63, 66, 69, 113 and 156-158 and 170.
Claim 8 relates to a method of producing a coordinated art piece and has substantially the same technical features as those of claim 1. Accordingly, the same reasoning as in claim 1 can be applied to claim 8, because in Reynolds the resulted art piece is created to be in harmony with a selected color upon the user’s acquisition of a template of an art piece or artwork images.
Considering claim 9, Reynolds discloses a method of producing a coordinating art piece (see par. 33) comprising: acquiring a principal color or a coordinating color of the principal color by one of imaging by photograph, a color sensor, scanning of a color swatch, and using manufacturer color code (see pars. 47-48, 50-51 and 110-111); searching through artwork in a database that incorporate the principal color or the coordinating color (see pars. 7, 62, 95 and 112-113 and 131); selecting one of the artworks (e.g., select color schemes or color combinations associated with a painted areas of a room or interior wall; see pars. 47-50, 55, 58, 75); and printing the artwork (e.g., printing color schemes and/or color combinations. see pars. 49, 79, 86, 103 and 115-119).
Claims 11 and 15 are rejected under the same rationale as claims 3-4.
Claims 12-14 are rejected under the same rationale as claims 5-7, respectively.

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-7629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



/S. W./
07/04/2022